Exhibit 10.2

 

[image_002.jpg] 

435 Devon Park Drive, Suite 715

Wayne, PA 19087

 

t: 610 254 4201 f: 610 717 3390

aevigenomics.com





 

 

[image_003.jpg]



 

  

November 11, 2019

 

 

Michael McInaw

 

 

Dear Michael,

 

I am writing to inform you that, in appreciation for your continued support of
Aevi Genomic Medicine, Inc., the Company (“Aevi”) is offering you two retention
bonuses. Aevi is offering these retention bonuses because it wants to reward you
with additional compensation should certain conditions as specified below be
satisfied.

 

You are eligible to earn separate lump sum bonuses of $25,000 and $35,000 (less
applicable withholdings and deductions) if each of the following conditions are
satisfied:

 

1.You sign this memo in the space provided below and return it to me no later
than Wednesday, November 13, 2019.

2.The first bonus, of $25,000, will become payable if you remain in active
service with Aevi through the filing date of its Form 10-Q for the fiscal
quarter ended March 31, 2020 (the “First Bonus”). To be eligible for the First
Bonus you must not resign your employment or be terminated for misconduct or
poor performance prior to the filing date of its Form 10-Q for the fiscal
quarter ended March 31, 2020. You must satisfactorily perform the tasks and
responsibilities that are assigned to you through the filing date of its Form
10-Q for the fiscal quarter ended March 31, 2020.

3.The second bonus, of $35,000, will become payable if you remain in active
service with Aevi through the filing date of its Form 10-Q for the fiscal
quarter ended June 30, 2020 (the “Second Bonus”). To be eligible for the
entirety of the Second Bonus you must not be terminated for misconduct or poor
performance prior to the filing date of its Form 10-Q for the fiscal quarter
ended June 30, 2020 and you must satisfactorily perform the tasks and
responsibilities that are assigned to you through the filing date of its Form
10-Q for the fiscal quarter ended June 30, 2020.

a.If however, conditions of employment result in a redundant or reduced role or
significantly reduced responsibilities, you have the ability to resign your
employment at any time after March 31, 2020, immediately triggering partial
payment of the Second Bonus in the amount of $25,000.

4.In the event that you are terminated by the Company without Cause (as defined
below) prior to the filing date of its Form 10-Q for the fiscal quarter ended
March 31, 2020, Aevi will pay you the First Bonus and Second Bonus. In the event
that you are terminated by the Company without Cause after the First Bonus is
earned and before the filing date of its Form 10-Q for the fiscal quarter ended
June 30, 2020, Aevi will pay you the Second Bonus.

 



 

 

 

If the conditions for you to receive the retention bonus(es) are met, the
retention bonus(es) will become payable on the first normal payroll date after
the applicable retention bonus is earned, in which payment can be reasonably
accomodated.

 

Please note that your employment remains “at will,” meaning either you or Aevi
have the right to terminate your employment without prior notice at any time and
for any reason.

 

Please do not hesitate to contact me or Human Resources should you have any
questions about these retention bonuses.

 

Sincerely,

 

/s/ Michael Cola

Michael Cola

CEO

 

 

 

EMPLOYEE ACKNOWLEDGEMENT AND SIGNATURE:

 

Although I understand that my employment is at-will, and that this memo does not
change my at-will status, by signing below I represent that I currently intend
to continue employment with Aevi in my current position through the filing date
of its Form 10-Q for the fiscal quarter ended September 30, 2019. I understand
that Aevi is offering the retention bonus described above in reliance upon my
representation.

 

 

Employee Signature:  /s/ Michael McInaw  Date:  November 13, 2019    Michael
McInaw      

 



 

 